Title: Abigail Adams to John Quincy Adams, 10 February 1798
From: Adams, Abigail
To: Adams, John Quincy


        
          my Dear son
          Philadelphia Feb’ry 10th 1798
        
        I hope long before this time you have arrived Safe at Berlin. The first intelligence which I received of your having left England, was under the Copenhagen head soon after. Letters were received from mr Murrey of the 9th of November, in which he mentions your writing to him from Hamburgh. I immediatly informed my dear Louissa’s Parents and received a Letter from mrs jhonson this last week; in which she expresses herself relived from much anxiety by the information. in her Letter to me, she acknowledes receiving one from Mrs Adams dated in sep’br with the pleasing account of her

Health, and happiness. I mention these circumstances because Letters from one quarter, are sometimes more fortunate in their destination than others.
        on the last of Jan’ry I received a Letter from you dated the 7th october at London. at the same time your Father received one from your Brother of the 3d and a communication from you of the 4th. your Letters always possess one good quality beyond many others. they have an intrinsick value which Age does not impair. as far as they respect political intelligence, or rather what is calld News. we should like to get them sooner. very few reach under two and three months I flatter myself I shall hear from you as often as that, even tho further removed.
        Congress you know are now in Session and have been so ever Since Nov’br yet tho total want of official intelligence from our Envoys, are an excuse for suspending opperations which ought not to have been hessitated about at their Summer Session. the subject was brought again before the House and after a debate of two Days, postponed untill this Month, not doubting but that Something to be relied upon would before now have arrived.
        From various quarters, it is reported that after the Presenting the Letters of Credence by our Envoys, not any thing further has taken place, and expectation is entertaind of their Speedy return.
        In the mean time our Commerce is suffering a general Wreck, and nothing is respected by these Piratical Sea Robbers. An astonishing degree of forbearence, and respect to the Laws of Neutrality; and to the Government, is manifested by our Countrymen, and one might be almost ready to credit Mr Munroes assertion, “that his Countrymen would not only bear with Patience, a breach of Treaty, but with pleasure, provided it was benificial to France.”
        There is however a spirit in Man. I see it rising from the North. it will come with the Besom of destruction; and sweep from the bed of the ocean these Mauraders. I hope however they will receive the sanction of Law.
        During the Winter, Health has been restored to this city, and to the United States. we have an abundance of the fruits of the Earth, and might sit under our own vines, and fruit Trees, having none to make us affraid if we were as wise, as experience ought to make us; but in such a state of warfare, against all order, Law and Religion, the spirit of French prosiliteism pervades all quarters of the civilized world. it is not to be wonderd at, that we should partake of the general calimity
        
        In daily expectation of some important event, we wait. we have ceased to wonder at the most improbable. the threatned invasion of England has brightned her Glory, united all Parties, for all seem determined to exert every energy, and I trust every effort to subdue them will prove ineffectual. England appears the only barrier left, with a chance for Stoping the ravages of the most Sanguinary Nation whose History has yet been transmitted to Posterity.
        I send you a Number of Pamphlets you will see by them, what trouble France has given the united states by spain. in short we are buffetted by both Nations, yet enjoy more happiness and tranquility than any other Nation. if we could but have our commerce protected, and preserve our Neutrality, we may pitty all other Nations, but envy none of them. The Chel’er de Friere lives amongst us universally respected and beloved he has a most agreable Lady, for his wife, with whom I am much pleased. I am sorry to inform you of the sudden death of mr Regal last week. he was sick but two days. he has left a young amiable wife 35 years younger than himself, who has not a relative in the Country. both mr & Mrs Regal made many Friends here. he was a Man of extensive learning and science. She will not fail of every consolation which the kindness and benevolence of Friends can render to her. her circumstances are easy, as mr Regal was I think a German and an officer under the Duke of Bavaria. I have been thus particular not knowing but you might meet with some Friend of theirs—
        Your sister was well last week and I had Letters from William & John Who are at Atkinson under the Patronage of your Aunt Peabody, at an accademy there. our other Friends are all well.
        I hope your Father will be able to write you, but if he is not, my Letters must be a substitute. Tell Thomas we want him, but approve his going with you. if I do not write him now, his turn shall be next. my Love to mrs Adams. I have not yet Seen her Mamma but expect a visit from her soon. we exchange Letters frequently.
        I am my Ever dear Son / most affectionatly / Your Mother
        
          Abigail Adams
        
      